886 F.2d 1316
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lucious TAYLOR, Plaintiff-Appellant,v.Louis P. MILLER, Parole Officer, Adult Parole Authority,Defendants-Appellees.
No. 89-3533.
United States Court of Appeals, Sixth Circuit.
Oct. 6, 1989.

Before BOYCE I. MARTIN, Jr. and MILBURN, Circuit Judges and CONTIE, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellees' motion to dismiss the appeal for lack of jurisdiction.  The appellant has failed to respond.


2
A review of the documents before the court indicates that on May 15, 1989, the magistrate entered a report and recommendation recommending that a default judgment be entered.  On May 24, 1989, the magistrate withdrew and vacated the report and recommendation.  Appellant appealed on June 12, 1989 from the May 24 order withdrawing the recommendation that default judgment be entered.


3
This court lacks jurisdiction in this appeal.  An order of a magistrate is not appealable unless the magistrate is given plenary jurisdiction pursuant to 28 U.S.C. Sec. 636(c)(1).    Tripati v. Rison, 847 F.2d 548 (9th Cir.1988) (per curiam);  McGraw v. Connelly, 838 F.2d 844, 848 n. 5 (6th Cir.1988);  Ambrose v. Welch, 729 F.2d 1084, 1085 (6th Cir.1984) (per curiam);  Trufant v. Autocon, Inc., 729 F.2d 308, 309 (5th Cir.1984) (per curiam).  The magistrate in the instant case was not given plenary jurisdiction.  In addition, the order appealed from, which essentially denied a default judgment, is not an appealable order.    See Grandbouche v. Clancy, 825 F.2d 1463, 1468 (10th Cir.1987);  Adult Film Ass'n of Am., Inc. v. Thetford, 776 F.2d 113, 115 (5th Cir.1985) (per curiam);  McNutt v. Cardox Corp., 329 F.2d 107, 108 (6th Cir.1964) (per curiam).


4
It is ORDERED that the motion to dismiss be granted and the appeal be, and it hereby is, dismissed.  Rule 8, Rules of the Sixth Circuit.